DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US Pat. App. Pub. No. 2016/0189868).
With respect to claim 1, Sasaki discloses a multilayer capacitor comprising: a body including a multilayer structure in which a plurality of dielectric layers are stacked (see FIG. 3, element 11 and elements 15-1 and 15-2); a plurality of external electrodes disposed outside the body (see FIG. 3, elements 12 and 13); an active region including a plurality of internal electrodes stacked with the dielectric layer interposed therebetween in the body and connected to at least one of the plurality of external electrodes (see FIG. 3, region CP1); and an additional electrode region including a plurality of additional electrode layers disposed in a position covering at least one of upper and lower portions of the active region in the body and connected to at least one of the plurality of external electrodes (see FIG. 3, region CP2), wherein the plurality of additional electrode layers are connected to an external electrode, among the plurality of external electrodes, different from an external electrode which a most adjacent internal electrode among the plurality of internal electrodes of the active region is connected to (see FIG. 3), and 1<d/e≤5 in which e is a distance between adjacent internal electrodes among the plurality of internal electrodes of the active region and d is a distance between an internal electrode, among the plurality of internal electrodes of the active region, and an additional electrode layer, among the plurality of additional electrode layers of the additional electrode region, which are most adjacent to each other (see FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 1; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL).
With respect to claim 4, Sasaki discloses that the additional electrode region satisfies the condition of 3≤d/e≤5.  See FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 1; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL.
Claims 7-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,165,713).
With respect to claim 7, Lee discloses a multilayer capacitor comprising: a body including a multilayer structure in which a plurality of dielectric layers are stacked (see FIG. 1, elements 10 and 11); a plurality of external electrodes disposed outside the body (see FIG. 1, elements 31 and 32); an active region including a plurality of internal electrodes stacked in the body with the dielectric layer interposed therebetween in a first direction (see FIG. 2, region “a” and elements 11, 21, and 22), exposed from the body in a second direction perpendicular to the first direction, and connected to at least one of the plurality of external electrodes (see FIG. 1); and an additional electrode region including a plurality of additional electrode layers disposed in a position covering at least one of upper and lower portions of the active region in the body and connected to at least one of the plurality of external electrodes (see FIG. 2, region “b”), wherein the plurality of additional electrode layers are connected to an external electrode, among the plurality of external electrodes, different from an external electrode which a most adjacent internal electrode among the plurality of internal electrodes of the active region is connected to (see FIG. 1, where the internal electrodes in the additional electrode regions continue the alternating pattern in region “a”), and 0.94≤b/a<1 in which a is a width of one of the plurality of internal electrodes of the active region and b is a width of one of the plurality of additional electrode layers of the additional electrode region, each width being measured in a third direction perpendicular to the first direction and the second direction (see FIG. 2, elements Wb and Wa, and col. 3, lines 49-56).
With respect to claim 8, Lee discloses that the additional electrode region includes a first additional electrode region disposed above the active region and a second additional electrode region disposed below the active region, and at least one of the first and second additional electrode regions satisfies the condition of 0.94≤b/a<1.  See FIG. 2, regions “b” and “b’ ” and col. 3, lines 49-56.
With respect to claim 9, Lee discloses that the first additional electrode region includes a plurality of first additional electrode layers, the second additional electrode region includes a plurality of second additional electrode layers, and the first and second additional electrode layers are connected to first and second external electrodes among the plurality of external electrodes, respectively.  See FIGS. 1 and 2.
With respect to claim 10, Lee discloses that the additional electrode region satisfies the condition of 0.94≤b/a≤0.98.  See col. 3, lines 49-56.
With respect to claim 11, Lee discloses that, wherein 1<d/e≤5 in which e is a distance between adjacent internal electrodes among the plurality of internal electrodes of the active region and d is a distance between an internal electrode, among the plurality of internal electrodes of the active region, and an additional electrode layer, among the plurality of additional electrode layers of the additional electrode region, which are most adjacent to each other.  See col. 6, line 65- col. 7, line 3 and FIG. 2, elements Tb and Ta.
With respect to claim 15, Lee discloses that  wherein 1≤d/e≤ 5 in which e is a distance between adjacent internal electrodes among the plurality of internal electrodes of the active region and d is a distance between an internal electrode, among the plurality of internal electrodes of the active region, and an additional electrode layer, among the plurality of additional electrode layers of the additional electrode region, which are most adjacent to each other. See col. 6, line 65- col. 7, line 3 and FIG. 2, elements Tb and Ta.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Pat. App. Pub. No. 2016/0189868) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895, hereafter, Lee ‘895).
With respect to claim 2, Sasaki teaches that at least one of the first and second additional electrode regions may satisfy the condition of 1<d/e≤5 (see the rejection of claim 1 above), but fails to teach that the additional electrode region includes a first additional electrode region disposed above the active region and a second additional electrode region disposed below the active region.  
Lee ‘895, on the other hand, teaches disposing additional electrode regions both above and below the active region.  See FIG. 2.  Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sasaki, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
With respect to claim 3, the combined teachings of Sasaki and Lee ‘895 teach that the first additional electrode region includes a plurality of first additional electrode layers, the second additional electrode region includes a plurality of second additional electrode layers, and the first and second additional electrode layers are connected to first and second external electrodes among the plurality of external electrodes, respectively.  See Lee, FIG. 2.
With respect to claim 5, Sasaki fails to teach that the plurality of additional electrode layers of the additional electrode region are connected to the same external electrode among the plurality of external electrodes.  
Lee ‘895, on the other hand, teaches that the plurality of additional electrode layers of the additional electrode region are connected to the same external electrode among the plurality of external electrodes.  See FIG. 2, elements 141/142.  Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sasaki, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
 With respect to claim 6, Sasaki fails to teach that at least one of the plurality of additional electrode layers of the additional electrode region includes a plurality of segments.
Lee ‘895, on the other hand, teaches that at least one of the plurality of additional electrode layers of the additional electrode region includes a plurality of segments.  See Lee ‘895, FIG. 2, elements 141/142 or 151/152. Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sasaki, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,165,713) in view of Sasaki et al. (US Pat. App. Pub. No. 2016/0189868).
With respect to claim 12, Lee fails to teach that 3≤d/e≤5.
Sasaki, on the other hand, teaches that 3≤d/e≤5.  See FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 12; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Sasaki, in order to reduce ESL.
With respect to claim 16, Lee fails to teach that 3≤d/e≤5.
Sasaki, on the other hand, teaches that 3≤d/e≤5.  See FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 12; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Sasaki, in order to reduce ESL.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,165,713) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895, hereafter, Lee ‘895)
With respect to claim 13, Lee fails to teach that the plurality of additional electrode layers of the additional electrode region are connected to the same external electrode among the plurality of external electrodes.
Lee ‘895, on the other hand, teaches that the plurality of additional electrode layers of the additional electrode region are connected to the same external electrode among the plurality of external electrodes.  See FIG. 2, elements 141/142.  Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
With respect to claim 14, Lee fails to teach that at least one of the plurality of additional electrode layers of the additional electrode region includes a plurality of segments.
Lee ‘895, on the other hand, teaches that at least one of the plurality of additional electrode layers of the additional electrode region includes a plurality of segments.  See Lee ‘895, FIG. 2, elements 141/142 or 151/152. Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848